Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on all of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US20160124149) in view of Johnson et al (US6530697).
Regarding claim  1, Chen et al. teaches an optical component (10) comprising (see figures 1-12): a first layer (10a) made of a first material having a first refractive index, the first layer including a first principal surface (laser light entrance surface) and a second principal surface (connected to 10b) opposite to the first principal surface (paragraphs 30-36); and
a second layer(10b) made of a second material having a second refractive index different from the first refractive index, the second layer including a third principal surface(connected to 10a) and a fourth principal surface (light exit surface) opposite to the third principal surface, wherein
the first layer and the second layer are stacked such that the second principal surface and the third principal surface are in contact (paragraph 31;see figure 1),
a lens (for example 11 or 13) is formed on the first principal surface of the first layer (paragraph 42), and
a vortex profile (vortex or spiral formed on outer surfaces- paragraph 43-45) is formed on the third principal surface of the second layer,
the vortex profile has a spiral surface formed continuously or in steps around a light axis, and
a light incident on the optical component is transformed into a light having ring-shaped light intensity distribution in which a light intensity at a center is smaller than a light intensity at a periphery before exiting the optical component (see paragraphs 32,38, 42-45 and figure 5).
	Chen et al. fails to specifically disclose the second layer having a second refractive index different from the first refractive index and a vortex profile formed on the third principal surface of the second layer (i.e. vortex profile in the middle) . 
	However, using multiple layers with a middle layer included to affect the intensity distribution of the light is known in the art. 
	In the same field of endeavor, Johnson et al teaches an optical component (12) having multiple layers (see figures 3-4), wherein the layer formed in the middle can be discretely different from the peripheral layer and designed to deflect light from the center to the periphery(see figure 3; col. 4,line 62-67 and col. 5,lines 1-10) to form the desired ring for input into the optical fiber. Johnson also teaches using spiral or vortex lenses to direct light away from the center (figure 11; col. 9). Thus, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a vortex profile formed on the third principal surface of the second layer (i.e. in the middle layer), since it is a known optical design for a laser coupler to have a middle layer that affects/deflects the propagating beam; and a vortex profile in a layer is also a known light deflecting profile that deflects light from the center to the peripheral without increasing back reflections. Thus, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a second layer with different refractive index from the first layer to help control the deflection of the beam.
Regarding claim 2, Chen et al. teaches an optical component comprising:
a first layer (10a) made of a first material having a first refractive index, the first layer including a first principal surface and a second principal surface opposite to the first principal surface (paragraph 30-32); and
a second layer (10b) made of a second material having a second refractive index different from the first refractive index, the second layer including a third principal surface and a fourth principal surface opposite to the third principal surface, wherein
the first layer and the second layer are stacked such that the second principal surface and the third principal surface are in contact (see figures 1-12; paragraph 31),
a vortex profile (for example figure 10) is formed on the first principal surface of the first layer (paragraph 43), and
a lens (formed on the outer surfaces) is formed on the third principal surface of the second layer (i.e. lens profile in the middle),
the vortex profile has a spiral surface formed continuously or in steps around a light axis (paragraph 43-44), and
a light incident on the optical component is transformed into a light having ring-shaped light intensity distribution in which a light intensity at a center is smaller than a light intensity at a periphery before exiting the optical component (paragraph 32,38 and figure 5).
	Chen et al. fails to specifically disclose the second layer having a second refractive index different from the first refractive index and a lens is formed on the third principal surface of the second layer (i.e. lens profile in the middle).
However, using multiple layers with a middle layer included to affect the intensity distribution of the light is known in the art. 
	In the same field of endeavor, Johnson et al teaches an optical component (12) having multiple layers (see figures 3-4), wherein the layer formed in the middle can be discretely different from the peripheral layer and designed to deflect light from the center to the periphery(see figure 3; col. 4,line 62-67 and col. 5,lines 1-10) to form the desired ring for input into the optical fiber. Johnson also teaches using spiral or vortex lenses to direct light away from the center (figure 11; col. 9). Thus, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a vortex profile formed on the third principal surface of the second layer (i.e. in the middle layer), since it is a known optical design for a laser coupler to have a middle layer that affects/deflects the propagating beam; and a lens embedded in layers is another optical design used in laser systems to control the direction of laser beams. Thus, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a second layer with different refractive index from the first layer to help control the deflection of the beam.
Regarding claim 3, Chen et al. teaches the optical component according to claim 1, further comprising: an optical device (*for example 12 or 14 ; see figures 2-3; paragraph 33-35) provided on the fourth principal surface of the second layer.
Regarding claim 4, Chen et al discloses the optical component according to claim 1, further comprising:
a substrate (4) including a fifth principal surface and a sixth principal surface opposite to the fifth principal surface. However, Chen et al fails to specifically disclose  wherein the second layer (10b) is provided on the substrate such that the fourth principal surface and the fifth principal surface are in contact.
	Johnson et al teaches the optical component according to claim 1, further comprising: a substrate (14) including a fifth principal surface(entrance) and a sixth principal surface (output of 14) opposite to the fifth principal surface, wherein the second layer (output side of optical element 12) is provided on the substrate (14) such that the fourth principal surface(output of second layer) and the fifth principal surface (input of 14) are in contact (see figure 1b). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to help more of the laser light to impinge the input of the optical fiber.
Regarding claim 5, Chen et al. teaches the optical component according to claim 4, 
further comprising: an optical device (fiber network/receiver) provided on the sixth principal surface of the substrate (output of fiber).
Regarding claim 6, Chen et al. teaches the optical component according to claim 3, wherein the optical device is at least one of a lens, a polarizer, a wavelength plate, a phase plate, a prism, a diffraction grating, a filter, a mirror, a half mirror, a light emitting device, and a light receiving device (paragraphs 31-35).
Regarding claim  7, Chen-Johnson combination teaches the optical component according to claim 1, wherein combinations each including the vortex profile and the lens are arranged in an optical communication system. Although, Chen-Johnson fails to disclose an example of an array of couplers, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since the optical components are used in a coupling network.
Regarding claim  8, Chen- Johnson combination fails to specifically disclose the optical component according to claim 1, wherein a refractive index difference between the first refractive index and the second refractive index for a wavelength 850 nm is 0.15 or greater. The refractive index difference between two layers can cause interference/reflectance at the boundary. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to design a refractive index difference at the boundary with a preferred range for the optical materials used and wavelength, so that the selected transmittance wavelength band (for example visible wavelength band) will not be reflected/loss during transmission. Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 11, Chen et al. teaches the optical component according to claim 2, further comprising: an optical device (*for example 12 or 14 ; see figures 2-3; paragraph 33-35) provided on the fourth principal surface of the second layer.
Regarding claim 12, Chen et al. discloses the optical component according to claim 2, further comprising: a substrate (4) including a fifth principal(entrance) surface and a sixth principal surface(output of 14) opposite to the fifth principal surface. However, Chen fails to specifically disclose  wherein the second layer (10b) is provided on the substrate such that the fourth principal surface and the fifth principal surface are in contact.
	Johnson et al teaches the optical component according to claim 1, further comprising: a substrate (14) including a fifth principal surface(entrance) and a sixth principal surface (output of 14) opposite to the fifth principal surface, wherein the second layer (output side of optical element 12) is provided on the substrate (14) such that the fourth principal surface(output of second layer) and the fifth principal surface (input of 14) are in contact (see figure 1b). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to help more of the laser light to impinge the input of the optical fiber.
Regarding claim 13, Chen et al. teaches the optical component according to claim 12, further comprising: an optical device (fiber network/receiver) provided on the sixth principal surface of the substrate (output of fiber).
Regarding claim 14, Chen et al .teaches the optical component according to claim 11, wherein the optical device is at least one of a lens, a polarizer, a wavelength plate, a phase plate, a prism, a diffraction grating, a filter, a mirror, a half mirror, a light emitting device, and a light receiving device (paragraphs 31-35).
Regarding claim 15, Chen-Johnson combination teaches the optical component according to claim 2, wherein combinations each including the vortex profile and the lens are arranged in an optical communication system. Although, Chen-Johnson fails to disclose an example of an array of couplers, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since the optical components are used in a coupling network.
Regarding claim 16, Chen- Johnson combination fails to specifically disclose the optical component according to claim 2, wherein a refractive index difference between the first refractive index and the second refractive index for a wavelength 850 nm is 0.15 or greater. The refractive index difference between two layers can cause interference/reflectance at the boundary. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to design a refractive index difference at the boundary with a preferred range for the optical materials used and wavelength, so that the selected transmittance wavelength band (for example visible wavelength band) will not be reflected/loss during transmission. 

Claims 9, 10, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US20160124149) in view of Johnson et al (US6530697), further in view of Nakai et al (US20160082688)
Regarding claims 9 and 17, Chen et al teaches the optical component surfaces are design using various mapping and photolithography techniques. Chen also teaches that when using some materials injection molding or embossing can be used. However, the Chen-Johnson combination fails to specifically disclose the all the claimed method steps.
Nakai et al teaches a method of manufacturing the optical component according to claims 1 and 2, comprising (see figures 3 and 1):
dropping the second material (14) onto a mold for the second layer for molding the second layer;
spreading the second material (via #36- paragraph 208);
curing the second material by irradiating (via #38) the second material (14) with light;
demolding the mold for the second layer to retrieve the second layer (10’ via #40; paragraph 210);
dropping the first material (#16 via #32) onto a mold (#30) for the first layer for molding the first layer;
bonding the second layer (10’) to the mold for the first layer and spreading the first material via 36; paragraph 210);
curing the first material by irradiating the first material with light (via #38); and
demolding the mold for the first layer to retrieve a stack of the first layer and the second layer (paragraph 211-214). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include these steps in a designing an optical element, since they are known molding steps that produce a quality layered optical element.
Additionally, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).	
Regarding claim 10 and 18, Chen et al teaches the optical component surfaces are design using various mapping and photolithography techniques. Chen also teaches that when using some materials injection molding or embossing can be used. However, the Chen-Johnson combination fails to specifically disclose the all the claimed method steps.
Nakai et al teaches molding techniques using cooling rollers can be used to produce the optical component (paragraphs 240-241).  Although, Chen- Johnson-Nakai et al. combination fails to specifically disclose injection molding using a mold and common mold and curing by cooling to produce stack of the first layer and the second layer (claims 10 and 18), it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed method steps for manufacturing an optical element to provide an laminated optical element with good optical performance and injection molding with cooling for curing technique is known in the art.  
Additionally, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al (US8019233) teaches a diffractive coupling element.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH